Citation Nr: 1500330	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  13-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 30 percent prior to July 26, 2013, and in excess of 50 percent from July 26, 2013, forward, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James Brakewood, Accredited Agent


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for an increased rating in excess of 30 percent for his service-connected PTSD.  Thereafter, in an August 2013 Rating Decision and Supplemental Statement of the Case, the RO increased the disability rating assigned for the Veteran's PTSD to 50 percent, effective July 26, 2013.  As such, the issue on appeal is as stated on the cover page.

As an initial matter, the Board notes that the Veteran was initially granted entitlement to service connection for PTSD in a July 2011 rating decision, which assigned a 30 percent rating, effective March 10, 2011.  Thereafter, in February 2012, the Veteran's newly appointed representative submitted a claim for entitlement to an increased rating for PTSD.  Although this statement was received within the one year appeal period following the July 2011 rating decision, it did not express dissatisfaction with the July 2011 determination or a desire for appellate review of that decision.  See 38 C.F.R. § 20.201 (2014) (setting forth the requirements for a Notice of Disagreement).  Rather, the Board finds that this statement constitutes a new claim for an increased rating for PTSD.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents.  Virtual VA contains duplicative documents and VA medical treatment reports unrelated to this appeal.



FINDINGS OF FACTS

1. Prior to July 26, 2013, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, nightmares and difficulty sleeping, feelings of worthlessness, and poor motivation loss of interest, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity , or occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2. From July 26, 2013, forward, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity as a result of depressed mood, anxiety, nightmares and insomnia, irritability or outbursts of anger, feelings of worthlessness, poor motivation loss of interest, and intermittent impairment of remote, recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for service-connected PTSD prior to July 26, 2013 have not been met.  38 U.S.C.A. §§ 1111, 1155 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Codes (DC) 9411 (2014).

2.  The criteria for a disability rating greater than 50 percent for service-connected PTSD from July 26, 2013 have not been met.  38 U.S.C.A. §§ 1111, 1155 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, DC 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased rating claims, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In this case, the Veteran has received all essential notice regarding his PTSD claim, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A letter dated in April 2012 fully addressed all required notice elements, providing information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Further, this letter was issued prior to the initial RO decision in this matter dated in July 2012.  As such, VA has fulfilled its VCAA duty to notify with respect to the Veteran's claim for an increased rating for PTSD.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met its duty to assist the Veteran in the development of the instant claim. VA has obtained all identified records, including the Veteran's service treatment records and VA treatment records.  Further, in May 2012 and July 2013, the Veteran was afforded VA psychiatric examinations assessing the severity of his PTSD.  Insofar as the reports from these examinations reveal that the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions reached, the Board finds these examination reports to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Board notes that neither the Veteran nor his representative has alleged that these VA psychiatric examinations are inadequate for rating purposes, nor have they alleged that his disability has worsened since his last VA examination in July 2013.

Accordingly, the Board concludes that all relevant evidence necessary for an equitable resolution of the Veteran's increased rating claim has been obtained.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care , and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, 16 Vet. App. at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not determinative of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not dispositive of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  Factual Background

In April 2012, the Veteran was seen by a VA psychiatrist.  He reported for the treatment visit adequately dressed and groomed, had a cooperative, friendly, polite and anxious attitude, was oriented as to person, place and time, and showed fair cognitive functioning.  His memory and recall was adequate.  His mood was euthymic.  He did not present any suicidal or homicidal ideations.  He spoke softly with a normal rate and rhythm.  His thinking process was coherent and the content of thought was phobias.  He demonstrated adequate insight and intact judgment.  He reported having his past experiences stirred up by news reports about returning veterans from Iraq and Afghanistan.  He complained of usually having a couple of sleepless nights.  The Veteran reported no weight gain or loss, hypersomnia, psychomotor agitation, problems with concentration/decision making, thoughts of death or suicide ideation, elevated or irritable mood, and grandiose thinking.  The clinician found the Veteran experienced mild depressed mood, loss of interest, fatigue, and worthlessness/guilt.  The VA psychiatrist found symptoms of moderate psychomotor retardation, insomnia, and fatigue.  The clinician assigned a GAF score of 55.

In May 2012, the Veteran reported for a VA disability benefits questionnaire (DBQ) examination.  He stated that he remains married to his wife of 44 years with a good marriage relationship and has a good relationship with his adult daughter and three grandsons.  He reported belonging to both the VFW and the American Legion and attended their meetings.  He described continuing to work as a hardware sales representative but only in a part time capacity.  He recounted going to therapy about every 2 months and not noticing any significant difference since stopping his prescription depression medication.  The Veteran complained of recurrent distressing recollections and dreams of his traumatic event and physiological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He stated he persistently puts forth efforts to avoid thoughts, feelings or conversations associated with the trauma, avoids activities, places or people that arouse his traumatic recollections, has markedly diminished interest or participation in significant activities, feels detached or estranged from others and has restricted range of affect.  He complained of having difficulty falling or staying asleep, being irritable or having outbursts of anger, and having difficulty concentrating.  He reported he was capable of managing his financial affairs.  The examiner found symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The examiner found the Veteran capable of managing his financial affairs.  The VA psychologist concluded the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  No other mental disorder was found and a GAF score of 60 was assigned.

In August 2012, the Veteran reported for a VA treatment visit adequately dressed and groomed; having a cooperative and polite attitude; showing intact cognitive functions; and oriented as to person, place, and time.  His memory and recall were adequate.  His mood was euthymic with appropriate affect.  He did not present any suicidal or homicidal ideations.  He spoke with a normal rate and rhythm.  His thinking process was coherent and the contents of thought were phobias.  He demonstrated adequate insight and intact judgment.  The Veteran reported no weight gain or loss, hypersomnia, psychomotor agitation, problems with concentration/decision making, thoughts of death or suicide ideation, elevated or irritable mood, and grandiose thinking.  The clinician found the Veteran experienced mild depressed mood, loss of interest, fatigue, worthlessness/guilt, moderate psychomotor retardation, and insomnia.  The clinician assigned a GAF score of 55.

In December 2012, the Veteran was seen by a VA psychiatrist.  He reported for the treatment visit adequately dressed and groomed; with a cooperative, friendly, polite and anxious attitude; oriented as to person, place, and time; and showing fair cognitive functioning.  The clinician rated the Veteran's memory as good and recall as adequate.  His mood was euthymic with appropriate affect.  He did not present any suicidal or homicidal ideations.  He spoke with a normal rate and rhythm.  His thinking process was coherent and content of thought was phobias.  He demonstrated adequate insight and intact judgment.  The Veteran stated he will retire next month after working continuously for 44 years.  He reported no weight gain or loss, hypersomnia, psychomotor agitation, problems with concentration/decision making, suicidal ideations, elevated or irritable mood, or grandiose thinking.  The clinician found symptoms of mild depressed mood, loss of interest, fatigue, worthlessness/guilt, moderate psychomotor retardation, and insomnia.  The clinician assigned a GAF score of 55.

In June 2013, the Veteran reported for a VA treatment visit.  He was adequately dressed and groomed; had a cooperative, friendly, polite, and anxious attitude; was oriented as to person, place, and time; and showed fair cognitive functioning.  The clinician rated as adequate both the Veteran's memory and recall.  His mood was dysphoric with appropriate affect.  He spoke with a normal rate and rhythm.  His thinking process was coherent and contents of thoughts were phobias.  He demonstrated adequate insight and intact judgment.  He did not present any suicidal or homicidal ideations.  The Veteran stated he retired about a month ago.  He reported no weight gain or loss, hypersomnia, psychomotor agitation, problems with concentration/decision making, suicidal ideations, irritable mood, or grandiose thinking.  The clinician found symptoms of mild depressed mood, loss of interest, fatigue, worthlessness/guilt, moderate psychomotor retardation, and insomnia.  The clinician assigned a GAF score of 55.

On July 26, 2013, the Veteran had a VA PTSD DBQ examination.  The Veteran complained of recurrent distressing dreams of his traumatic event and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He stated he persistently puts forth efforts to avoid thoughts, feelings or conversations associated with the trauma, avoids activities, places or people that arouse his traumatic recollections, has markedly diminished interest or participation in significant activities, and feels detached or estranged from others.  He reported having difficulty falling or staying asleep, being irritable or having outbursts of anger, and having difficulty concentrating.  The Veteran reported he lived with his wife, had a few friends, but generally stayed to himself.  He joined the VFW but was not very involved.  The Veteran recounted working as a sales representative for a hardware company but quitting about four or five months ago.  He reported not working at the time of the examination and spending his time staying busy around the house.  He did not report having any legal, behavioral, or substance abuse history.  He reported that his symptoms of nightmare and irritability had increased since his last visit.  The examiner found Veteran showed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss - such as forgetting names, directions, or recent events.  The psychiatrist concluded the Veteran had occupational and social impairment with reduced reliability and productivity with regards to his mental diagnosis.  He was assigned a GAF score of 55.

B.  Period Prior to July 26, 2013

Upon review of the relevant evidence of record, which includes VA treatment records dated through June 2013 and the VA examination report dated May 2012, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD prior to July 26, 2013.  In this regard, the Board finds that, for the period prior to July 26, 2013, such disability has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety and depressed mood, nightmares and sleep impairment, without more severe manifestations that reduced reliability and productivity, or more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, anxiety, increased irritability, sleep impairment multiple times a week due to intrusive memories and nightmares, moderate fatigue and mild feelings of worthlessness are contemplated in his current 30 percent rating.

As indicated previously, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that at his VA treatment visits between April 2012 and June 2013, the Veteran did not complain of having difficulty understanding complex commands, impairments of short- and long-term memory, impaired judgment or impaired abstract thinking.  Pertaining to the Veteran's speech, he did not exhibit circumstantial, circumlocutory or stereotyped speech.  VA treatment notes from August 2012, December 2012, and June 2013 reflect normal speech in both rate and rhythm.

The Veteran exhibited appropriate affect during his August 2012, December 2012, and June 2013 VA treatment visits.  However, flattened affect was demonstrated during his May 2012 VA examination as the examiner observed a restricted range of affect.  

The Veteran did not report experiencing panic attacks.  At his May 2012 VA examination, the Veteran reported usually experiencing a couple of sleepless nights.  He also recounted dealing with moderate insomnia at his VA treatment visits from April 2012 to June 2013.  In April 2012, he also recounted having his past memories stirred up by recent news reports of returning Veterans from Iraq and Afghanistan.  The VA clinician observed an anxious attitude but the Veteran did not report a single instance of experiencing a panic attack.

The Veteran showed mild disturbances of motivation and mood as his VA clinicians noted he experienced mild depressed mood, loss of interest, fatigue, and worthlessness/guilt. 

The Veteran did not demonstrate difficulty in establishing and maintaining effective work and social relationships.  In May 2012, he reported staying married to his wife of 44 years and having good relationships with his wife, adult daughter, and three grandchildren.  The Veteran also reported belonging to the VFW and the American Legion and attending their meetings.  Moreover, he recounted working part time as a hardware sales representative and retiring in 2013.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbances, nightmares, irritability and intrusive thoughts.  See Mauerhan, 16 Vet. App. at 436.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the May 2012 examiner assigned a score of 60 while the August 2012, December 2012, and June 2013 examiners assigned a score of 55 - all indicating moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has predominantly been assigned GAF scores reflecting moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  In reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the Board notes that the mental status examinations conducted during this period indicate only mild and moderate symptoms indicative of a 30 percent rating.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 50, 70 or 100 percent rating.  Specifically, the evidence does not suggest that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of judgment, or abstract thinking; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place.  The Veteran was cooperative, friendly, and polite during his VA treatment visits and examinations.  Additionally, he has appeared for all VA treatment visits and examinations adequately dressed and well groomed

Accordingly, the collective evidence supports a finding that, for the period prior to July 26, 2013, the Veteran's PTSD was manifested by symptomatology which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent disability rating.


C.  Period From July 26, 2013

Upon review of the relevant evidence of record, which includes the VA DBQ examination report dated July 2013, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, from July 26, 2013, such disability has been manifested by occupational and social impairment with reduced reliability and productivity as a result of anxiety and depression, chronic nightmares and difficulty sleeping, irritability, feelings of guilt and worthlessness, poor motivation, loss of interest and pleasure to include sexual arousal, psychomotor retardation, and fatigue, without more severe manifestation that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed and anxious mood, increased irritability, markedly diminished interest or participation in significant activities, feeling detached or estranged from others and memory loss are contemplated in his current 50 percent rating.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, the Veteran never reported any suicidal or homicidal ideations.  There is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted at the time of the July 2013 DBQ examination.  

There is also no evidence of the Veteran's speech being illogical, obscure, or irrelevant nor having near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The Veteran dealt with his psychological triggers by putting forth efforts to avoid thoughts, feelings or conversations associated with the trauma and avoiding activities, places or people that arouse his traumatic recollections.  Furthermore, there is no evidence that the Veteran suffers from impaired impulse control.  The Veteran did not report any history of behavioral problems during his July 2013 examination.  The Veteran has never been noted to have spatial disorientation.  The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that the Veteran was employed as a hardware sales representative for over 44 years.  At the July 2013 VA examination, Veteran reported he quit his job about four or five months prior.  However, the May 2013 treatment record reflects the Veteran's report of having retired about a month prior and the Veteran recounted his desire to retire to his treating clinicians.  Thus, there is no indication that the Veteran's unemployment is due to his PTSD.  Rather, the record reflects the Veteran having retired sometime in early 2013.

With regards to social impact in the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran continues his marriage to his wife of over 40 years.  At the July 2013 VA examination, he reported continuing to live with his wife and having a few friends.  Though he was not very involved with the VFW, he continued his affiliation.  The Veteran has, during the course of this appeal, maintained his marriage and relationships with his daughter, grandsons, and friends.  Therefore, the Board finds that the Veteran is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping, difficulty concentrating and diminished interest.  See Mauerhan, 16 Vet. App. at 436.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In reaching this decision, the Board observes the July 2013 VA examiner determined that there was occupational and social impairment with occasional reduced reliability and productivity.  This assessment reflects the Veteran's overall social, occupational, and emotional impairment.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board has also considered the Veteran's GAF score assigned at his July 2013 examination.  In this regard, the Veteran's GAF score of 55 indicating moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has been assigned a GAF score reflecting moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a 70 percent rating for PTSD.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Veteran never reported any hallucinations or delusions and no significant cognitive impairments were found on mental status examination.

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is not currently employed, such is not due to his PTSD.  The evidence reflects that he has social relationships with some friends and affiliates with the VFW.  Also, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The July 2013 VA examination revealed the Veteran's immediate memory was found to be mildly impaired - forgetting names, directions, or recent events.  However, as this is the only criterion the Veteran has met under, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, 16 Vet. App. at 436.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  He does not allege, and the record does not show, that his PTSD renders him unemployable.  Rather, the Veteran reported choosing to retire after 44 years of working as a hardware distributor salesman.  Therefore, further consideration of a TDIU is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


CONTINUED ON THE NEXT PAGE

ORDER

An initial rating in excess of 30 percent for PTSD from March 10, 2011 to July 26, 2013, is denied.

An initial rating in excess of 50 percent for PTSD from July 26, 2013, is denied.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


